                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MICHAEL JONES, and DEBRA JONES,
husband and wife;
                                                                      8:19CV254
                       Plaintiffs,

        vs.                                                             ORDER

THE HARTFORD INSURANCE COMPANY,
and SENTINEL INSURANCE COMPANY,
LTD,

                       Defendants.


       This matter is before the Court on the Joint Stipulation to Stay Progression Order Pending
Mediation (Filing No. 28). After review of the parties’ stipulation, the Court finds good cause to
grant the request. Accordingly,

       IT IS ORDERED:

       1.      The Jointly Stipulated Stay of Progression Order Pending Mediation (Filing No.
               28) is granted.
       2.      The pretrial conference and trial are cancelled, and all remaining case progression
               deadlines are stayed pending the outcome of mediation.
       3.      The parties shall notify the Court within 7-days of when they schedule a mediation
               date and shall advise the Court of the outcome of mediation within 7-days after it
               takes place.
       4.      If mediation is unsuccessful, the parties shall provide the undersigned magistrate
               judge with a proposed schedule for reinstatement of case progression deadlines
               within 14-days after mediation takes place.

       Dated this 28th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
